Citation Nr: 0401194	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  The appellant is the mother of the veteran's 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which determined that the veteran's son 
was not entitled to recognition of as a helpless child on the 
basis of permanent incapacity for self-support.  The 
appellant perfected a timely appeal of this determination.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D. C.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran's son is entitled to 
recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.

In order to be recognized as a "helpless child," a child 
must be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2003).  Under the 
laws administered by VA, the term "child" is specifically 
defined as a person who is unmarried and (1) who is under the 
age of 18 years; (2) who, before attaining the age of 18 
years becomes permanently incapable of self-support; or 
(3) who, after attaining the age of 18 years until completion 
of education and training is pursuing a course of instruction 
at an approved educational institution; and who is a 
legitimate child of a veteran.  38 U.S.C.A. § 101(4)(a) (West 
2002); 38 C.F.R. § 3.57(a)(1) (2003).  

A preliminary review of the claims file shows that prior to 
his 18th birthday, the veteran's son was hospitalized at 
several private medical facilities for a mental condition 
diagnosed as a bipolar disorder.  He was evaluated and 
treated for this condition in November and December 2000 at 
both the Union Memorial Hospital in Baltimore, Maryland, and 
the Crownsville Hospital Center in Crownsville, Maryland.  
The clinical records associated with his hospitalization at 
this latter facility in December 2000 note that he had been 
previously hospitalized approximately three weeks earlier at 
this facility.  The appellant has indicated that the 
veteran's son initial period of hospitalization at 
Crownsville was from November 14 to November 28, 2000.  
Unfortunately records associated with the initial admission 
of the veteran's son to Crownsville Hospital do not appear to 
have been associated with the claims file.  Furthermore, in 
the statement received in August 2002, the appellant has 
identified further evaluation and treatment rendered to the 
veteran's son, to include treatment at the Franklin Square 
Hospital in June and July 2000, as well as attendance at a 
psychiatric day program at a facility at the North Baltimore 
Center.  Thus, the RO should undertake further efforts to 
obtain the complete medical records related to evaluation and 
treatment provided to the veteran's son at the Crownsville 
Hospital and any other private medical facility prior to his 
18th birthday.

In addition, relevant history obtained during the December 
2000 hospitalization at Crownsville Hospital included a 
report that the veteran's son had completed high school in 
May 2000, and at that time was working at a Roy Rogers 
Restaurant as a clerk.  Moreover, the appellant in her notice 
of disagreement (while acknowledging that the veteran's son 
was employed at Roy Rogers at the time of his psychiatric 
admission in late 2000) has asserted, contrary to the 
information obtained on his Crownsville hospitalization, that 
the veteran's son has not completed his high school education 
but is enrolled in GED classes.  Thus, when during the course 
of review the Board determines that further evidence or 
clarification of the evidence or a procedural defect is 
essential to a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellate 
and request that she identify by names, 
addresses, and appropriate (beginning and 
ending) dates all medical treatment 
records that may be available concerning 
the veteran's son's treatment or 
evaluation for a psychiatric condition 
prior to the time he turned 18.  Based on 
this response, the RO should undertake 
all appropriate action to obtain copies 
of all relevant treatment records not 
currently on file, from the identified 
sources, to include the records of 
evaluation and treatment provided to the 
veteran's son at Crownsville Hospital in 
November 2000.  The appellant's aid in 
securing these records, to include 
providing necessary authorization(s) 
should be enlisted as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the appellant should be 
informed in writing.  

2.  The RO should contact the specific 
Roy Rogers Restaurant where the veteran's 
son was employed and request that the 
employer furnish all employment records 
concerning the veteran's son.  In 
particular, these records should include 
documentation of all periods of 
employment, including dates and hours 
worked.  

3.  The appellant should be requested to 
identify the high school the veteran's 
son attended.  That facility should then 
be contacted and asked to furnish records 
concerning his pursuit of a high school 
diploma at that facility.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claim in light of all pertinent legal 
authority and the evidence of record.  
The RO must provide adequate reasons and 
bases for a determination, addressing all 
issues and concerns that were noted in 
this REMAND.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for a response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




